Citation Nr: 0608198	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left patella 
bursitis.

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

3.  Entitlement to an initial compensable rating for the 
residuals of a tonsillectomy and removal of polyps from vocal 
cords.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant had indicated that he wished to appear for a 
Travel Board hearing before a Veterans Law Judge; however, a 
September 2005 report of contact reflects the veteran's 
statement that he did not wish to proceed with the scheduled 
Travel Board.  Accordingly, the Board construes this 
communication as the appellant's wish to withdraw his request 
for such a hearing.  See 38 C.F.R. § 20.702(d).

The Board notes that the appellant's substantive appeal 
included the issue of entitlement to service connection for 
sinusitis.  However, at his September 2004 hearing before a 
decision review officer at the RO, the veteran expressly 
withdrew the issue of entitlement to service connection for 
sinusitis.  Therefore, such issue is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that service connection for patella 
bursitis is warranted because he was treated for patella 
bursitis in service and he continues to experience knee 
impairment.  The veteran further contends that the impairment 
associated with his service connected irritable bowel 
syndrome and residuals of tonsillectomy and removal of polyps 
from vocal cords is inadequately reflected by the zero 
percent schedular ratings presently in effect for these 
disorders.  

The veteran was scheduled to undergo VA examinations in 
connection with his increased rating claims in January 2004 
and July 2004; however, these examinations were cancelled due 
to his failure to report.  During his September 2004 hearing 
before a decision review officer, the veteran testified that 
he did not report for these examinations because he did not 
receive notice that he had been scheduled to undergo such 
examinations.  

According to the pertinent regulation, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, which is scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a).

In this regard, it is noted that the veteran was provided 
notice of the July 2004 examination at his address of record 
and it was not returned as undeliverable.  It is further 
noted that the February 2004 supplemental statement of the 
case provided the veteran notification of the consequences of 
his failure to report for the examination.  Nevertheless, the 
Board finds that the veteran's contention that he did not 
receive notice of the scheduled examinations is good cause 
for his failure to report.  His willingness to attend a 
hearing to explain the reason for his failure to appear at 
the examination provides his explanation great probative 
weight.  Accordingly, the examinations should be rescheduled 
and the veteran should be afforded another opportunity to 
report for such examinations.  

The Board also notes that the veteran's September 2004 
hearing testimony indicates that he is in receipt of ongoing 
VA and private treatment, to include for his claimed left 
patella bursitis.  Therefore, any additional medical records 
pertinent to the issues on appeal should be obtained for an 
adequate determination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With any needed assistance from the 
veteran, the RO should seek all VA and 
private medical records identified by the 
veteran as pertinent to his claims.  The 
veteran should attempt to obtain these 
records himself, if possible, in order to 
expedite the appeal.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any lower 
extremity bursitis as well as the nature 
and severity of his irritable bowel 
syndrome and the residuals of 
tonsillectomy and removal of polyps from 
vocal cords.  Based upon examination of 
the veteran and review of his pertinent 
medical history, the examiner is 
requested to offer an opinion with 
supporting analysis as to the following 
questions:

a)  Whether it is at least as likely as 
not that any current bursitis of the 
knees had its initial onset in service or 
is related to the knee complaints for 
which the veteran was treated in service.

b)  Whether the veteran has disturbances 
of bowel function, episodes of abdominal 
distress, diarrhea, or constipation as 
well as whether these symptoms are 
characterized as mild, moderate, or 
severe.

c)  Whether the residuals of a 
tonsillectomy and removal of polyps from 
vocal cords are productive of hoarseness 
or inflammation of the vocal cords or 
mucus membrane and the presence of any 
thickening or nodules of the vocal cords.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may and will have adverse 
effects on his claim.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


